

Loan Agreement



This Loan Agreement (the “Agreement”) is made and entered into as of March 27,
2018, by DASAN Networks, Inc.(“DASAN”) and DASAN Network Solutions, Inc.(“DNS”),
and the parties hereto agree as follows:


“DASAN” (Lender)
Company name    : DASAN Networks, Inc.
Representative    : CEO Nam Min Woo
Address : 10F Dasan Tower, 49, Daewang Pangyo-ro 644 beon-gil, Bundang-gu,
Seongnam-si, Gyeonggi-do, Korea


“DNS” (Borrower)
Company name    : DASAN Network Solutions, Inc.
Representative    : CEO Daniel Won
Address : 9F Dasan Tower, 49, Daewang Pangyo-ro 644 beon-gil, Bundang-gu,
Seongnam-si, Gyeonggi-do, Korea


Article 1 [Conditions] The basic conditions of this loan agreement are as
follows.
1. Loan Amount
Borrower
Loan Amount
Period
DNS
KRW 6.5billion (₩6,500,000,000)
2018. 3. 27. ~ 2019. 6. 27.



2. Interest Rate / Annum


Interest Rate / Annum
Penalty Rate / Annum
Remarks
4.6%
9.9%
 





--------------------------------------------------------------------------------




3. Loan Date and Maturity Date
Loan Date
Maturity Date
Remarks
2018. 3. 27.
2019. 6. 27.
KRW 6.5billion (₩6,500,000,000)



Article 2 [Interest]
1.     “DNS” shall pay to the “DASAN” a monthly interest calculated on the
principal and the interest shall be paid by remittance to the account below at
the end of each month.
2. Account Number: Industrial Bank of Korea 528-000005-04-015 DASAN Networks,
Inc.


Article 3 [Late penalty]
If "DNS" delays the payment of the principal or interest set forth in the
Article 1, the benefit of time shall be forfeited and “DNS” shall repay the
whole principal amount immediately, and pay late penalty calculated by 9.9%
penalty rate per annum from the time of forfeiting the benefit of time until the
amount is fully repaid.


Article 4 [Repayment method]
1. The repayment of the loan must be made by remitting it to “DASAN”'s account
on the due date.
2. The repayment amount will be used to pay in order of expenses, interest,
principal.
3. The repayment of the loan can be made before the due date, in this case, the
interest will be calculated on a daily basis to pay the agreed interest.


Article 5 [Provision of the loan]
“DASAN” shall provide the loan to the account of “DNS” on the day of the loan by
wire transfer to the account as follows.
1. On March 27, 2018, KRW 6.5 billion (₩6,500,000,000) will be transferred to
the account of “DNS”.
2. Account Number: Industrial Bank of Korea 528-030276-04-045 DASAN Network
Solutions, Inc.






--------------------------------------------------------------------------------




Article 6 [Collaterals]
1. “DNS” shall provide “DASAN” with “DNS”’s account receivables with “DASAN” in
relation to the Viettel-related transaction, equivalent to KRW 6,500,000,000, as
a collateral for the loan.
2. “DNS” may change the collateral at its own discretion under Paragraph ① above
in accordance with the circumstances of “DNS” for another collateral equal to
the outstanding balance due at the time of the replacement.


Article 7 [Disposition of collateral]
1. In case “DNS” fails to pay the principal on the due date and fails to cure
such default within 5 business days after written notice to “DNS” with a copy to
the parent entity of “DNS”, DASAN Zhone Solutions, Inc. (“DZS”), “DNS” agrees to
offset the loan against collateral as noted in Article 6.


Article 8 [Forfeiture of benefit of time]
In the event that any of the following defaults occurs and fails to cure such
default within 5 business days after written notice to “DNS” with a copy to
(“DZS”), the benefit of time of “DNS” will be forfeited even before the due
date, and “DASAN” may dispose the collateral discretionally.
1. In case interest is not paid or notes and checks are bounced;
2. In case a preservative measure or compulsory execution is charged on “DNS”
due to another liability
3. In case auction, bankruptcy or composition is applied due to another
liability
4. In case it is determined that any significant concerns occur for the
preservation of receivables of “DASAN”




Article 9 [Jurisdiction]
In case of any dispute arising out of or in connection with this Agreement, the
parties shall preliminarily adjust and settle the dispute in principle, provided
that the competent court in case of dispute shall be the court of Suwon District
Court.






--------------------------------------------------------------------------------




Article 10 [Others]
For the matters not specified in this agreement, the principle of good faith and
the general commercial practice applies.


In order to prove the fact of this Agreement, two copies of the Agreement shall
be prepared with the name and signature of each party or agent legally
authorized to perform the act, and retained by “DASAN” and “DNS” respectively.


“DASAN” Lender
 
DASAN Networks, Inc.
 
 
Minwoo Nam
 
 
/s/ MINWOO NAM
 
 
Representative Director, CEO Nam Min Woo
 
 
10F Dasan Tower, 49, Daewang Pangyo-ro 644 beon-gil,
 
 
Bundang-gu, Seongnam-si, Gyeonggi-do, Korea
 
 
 
“DNS” Borrower
 
DASAN Network Solutions, Inc.
 
 
Daniel Won
 
 
/s/ DANIEL WON
 
 
Representative Director, CEO Daniel Won
 
 
9F Dasan Tower, 49, Daewang Pangyo-ro 644 beon-gil,
 
 
Bundang-gu, Seongnam-si, Gyeonggi-do, Korea
 
 
 
Notify
 
Dasan Zhone Solutions, Inc.
 
 
Attention: Michael Golomb (CFO) @ mgolomb@dasanzhone.com
 
 
7195 Oakport Street, Oakland, CA 94621, USA
 
 
 
 
 
 





